Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the the pad width between the left side and the fight side being greater than the pad depth”, as set forth in claim 10.
The amendment filed 9/7/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the limitation “the pad width between the left side and the fight side being greater than the pad depth”, as set forth in claim 10.
      Applicant is required to cancel the new matter in the reply to this Office Action.
        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for pad depth being at least 25% greater than a pad width between the left side and the right side”, as set forth in claim 10, lines 10-11, and “the pad width between the left side and the fight side being greater than the pad depth”, as set forth in claim 10, lines 14-15, are contradictory.
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, as best understood, and being directed to the  originally filed invention, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bengston (2006/0243525) in view of Inman (8,439,163).
Bengston shows;
10.    A ladder pad (10a) apparatus comprising:
      a pad body, the pad body having a top side (22 at top, in Fig.3), a bottom side (22, opposite top), a left side (21), a right side (21), a front side (19), and a back side (20), the back side having a medial slot (23) extending perpendicularly into the back side, the slot being perpendicular to the front side of the pad body, the slot being configured to receive a rung of a ladder (as the slot at (23) is of a shape which allows the receipt of a ladder rung), wherein the front side is configured to 
      The claimed difference being the at least one strap coupled to the pad body, each strap having a proximal end coupled to the left side proximal the back side and a first and second mating member coupled to a distal end of the strap and the right side of the pad body proximal the back side, respectively, the first and second mating members being selectively engageable to secure the strap, the strap being configured to secure the apparatus to the ladder.
     Inman shows at least one strap (40) coupled to a pad body (20), each strap having a proximal end coupled to a left side proximal a back side (adj. 30) and a first (41) and second mating (42) member coupled to a distal end of the strap and the right side of the pad body proximal the back side, respectively, the first and second mating members being selectively engageable to secure the strap, the strap being configured to secure the apparatus to the ladder, the first and second mating members comprising a releasable fastener.

    With respect to claimed dimensions of the pad body and the slot depth, the examiner refers to MPEP 2144.04 sections I, IV.A, B and V.B in which the various sections explain how changes in design such as size, shape and making something integral are merely obvious design choices and such changes have no patentable significance unless a new and unexpected result is produced. In the instant case, the claimed dimensions of the body and slot are merely a matter of design choice and it would be obvious to one of ordinary skill in the art to make the pad body and  slot of Bengston of claimed dimensions depending on the desired cushioning surface and the dimension of the ladder part to be attached to as this being no more than an obvious design choice not expected to produce any new or unexpected result or that which cannot be determined through routine experiment and optimization.
      With respect to the added strap, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have added a second of the strap, as taught by Inman, to enhance attachment, and since it has St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
10.    A ladder pad apparatus comprising:
        a pad body, the pad body having a top side, a bottom side, a left side, a right side, a front side, and a back side, the back side having a medial slot extending perpendicularly into the back side, the slot being perpendicular to the front side of the pad body, the slot being configured to receive a rung of a ladder, wherein the front side is configured to be vertically oriented in a position extended from the ladder, the pad body being rectangular prismatic 
and having a pad height between the top side and the bottom side greater than twice a pad depth between the front side and the back side, the pad depth being at least 25% greater than a pad width between the left side and the right side, a slot width of the slot being equal to 25% of the pad width and a slot depth of the slot being equal to 60% of the pad depth, the pad body being a resilient cushioning material; (the pad width between the left side and the fight side being greater than the pad depth wherein the pad body is elongated between the left side and the right side); and 
        at least one strap coupled to the pad body, each strap having a proximal end coupled to the left side proximal the back side and a first and second mating member coupled to a distal end of the strap and the right side of the pad body .
         Claim 10, as best understood, and being directed to the  originally filed invention, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bengston (2006/0243525) in view of Inman (8,439,163) and either McBride (4,469,194) or Purkayastha (6,354,400).
Bengston shows;
10.    A ladder pad (10a) apparatus comprising:
      a pad body, the pad body having a top side (22 at top, in Fig.3), a bottom side (22, opposite top), a left side (21), a right side (21), a front side (19), and a back side (20), the back side having a medial slot (23) extending perpendicularly into the back side, the slot being perpendicular to the front side of the pad body, the slot being configured to receive a rung of a ladder (as the slot at (23 is of a shape to receive of a ladder rung), wherein the front side is configured to be vertically oriented in a position extended from the ladder(the slot at (23) is of a shape to receive of a ladder rung and allow the front side (19) to be positioned vertically 
      The claimed difference being the at least one strap coupled to the pad body, each strap having a proximal end coupled to the left side proximal the back side and a first and second mating member coupled to a distal end of the strap and the right side of the pad body proximal the back side, respectively, the first and second mating members being selectively engageable to secure the strap, the strap being configured to secure the apparatus to the ladder, and does not show his pad body, the slot being received on a rung of a ladder, wherein the front side is vertically oriented in a position extended from the ladder,
     Inman shows at least one strap (40) coupled to a pad body (20), each strap having a proximal end coupled to a left side proximal a back side (adj. 30) and a first (41) and second mating (42) member coupled to a distal end of the strap and the right side of the pad body proximal the back side, respectively, the first and second mating members being selectively engageable to secure the strap, the strap being configured to secure the apparatus to the ladder, the first and second mating members comprising a releasable fastener.
      Both McBride and Purkayastha show pad bodies with their respective slots being received on a rung of a ladder, wherein the front side is vertically oriented in a position extended from the ladder.
being received on a rung of a ladder, wherein the front side is vertically oriented in a position extended from the ladder, as taught by either McBride or Purkayastha, since it would have provided the predictable results of enabling lateral cushioned engagement on a lean on surface.
    With respect to claimed dimensions of the pad body and the slot depth, the examiner refers to MPEP 2144.04 sections I, IV.A, B and V.B in which the various sections explain how changes in design such as size, shape and making something integral are merely obvious design choices and such changes have no patentable significance unless a new and unexpected result is produced. In the instant case, the claimed dimensions of the body and slot are merely a matter of design choice and it would be obvious to one of ordinary skill in the art to make the pad body and  slot of Bengston of claimed dimensions depending on the desired cushioning surface and the dimension of the ladder part to be attached to as this being no more than an obvious design choice not expected to produce any new or unexpected 
      With respect to the added strap, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have added a second of the strap, as taught by Inman, to enhance attachment, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
10.    A ladder pad apparatus comprising:
        a pad body, the pad body having a top side, a bottom side, a left side, a right side, a front side, and a back side, the back side having a medial slot extending perpendicularly into the back side, the slot being perpendicular to the front side of the pad body, the slot being configured to receive a rung of a ladder, wherein the front side is configured to be vertically oriented in a position extended from the ladder, the pad body being rectangular prismatic 
and having a pad height between the top side and the bottom side greater than twice a pad depth between the front side and the back side, the pad depth being at least 25% greater than a pad width between the left side and the right side, a slot width of the slot being equal to 25% of the pad width and a slot depth of the slot being equal to 60% of the pad depth, the pad body being a resilient cushioning material; (the pad width between the left side and the fight side being greater than 
        at least one strap coupled to the pad body, each strap having a proximal end coupled to the left side proximal the back side and a first and second mating member coupled to a distal end of the strap and the right side of the pad body proximal the back side, respectively, the first and second mating members being selectively engageable to secure the strap, the strap being configured to secure the apparatus to the ladder, the at least one strap being a pair of straps disposed proximal the top side and the bottom side, the first and second mating members comprising a releasable fastener.
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive. With respect to applicants argument regarding the orientation of the slot and the attachment of the pad body to a rung of the ladder such that the front side of the pad body is vertical and extended from the ladder. 
The examiner notes; 
the slot at (23) is of a shape which allows for the receipt of a ladder rung and allow for the front side (19) to be positioned vertically oriented in a position extended from the ladder, as the shape the slot would allow the front face to mate with a vertical leaned on surface).
s 1-3 and 5-9 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally claimed invention was directed to “the pad width between the left side and the right side being less than the pad depth”.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-3 and 5-9 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634